Title: From George Washington to Thomas Wharton, Jr., 10 December 1776
From: Washington, George
To: Wharton, Thomas Jr.

 

Sir
Head Quarters Trenton Falls 10th Decemr 1776

Yours of last Evening reached me at 4 OClock this Morning. I immediately sent Orders to Commodore Seymour to dispatch one of his Gallies down to Dunk’s Ferry, and I shall dispose of the Remainder in such Manner, and at such places as will be most likely, not only to annoy the Enemy in their passage, but to give the earliest Information of any Attempt of that kind. Parties of the Enemy have been reconnoitering both up and down the River, and I imagine it has been one of those parties that have appeared near Burlington, for as they have not found the least Opposition from the people of Jersey, they venture very far from their main Body, which from the best Information still lays about Trenton and above it.
I have desired Colo. Humpton, who is the bearer of this, to apply for a Party of Men, to go up Coopers and Ancocus Creeks, and bring down all the Craft he may find there, for it is in vain to cut down Bridges, if the Boats are left. They cannot be trusted to the Care of the Owners, for if an Enemy was to appear, such is their Fear, that they would deliver them up, upon the first demand.
I think that the Fort began at Billingsport should be attended to, if there is not a party already there, one should be sent under a good Officer, who would not too readily take the Alarm and come off, for you may depend that only small Bodies will be sent to that Distance. But I have always found that the Intelligence brought by people not used to see Men in Arms, has always magnifyed Numbers exceedingly, and on this Head the Officer should be guarded, not to trust to Report, but be well satisfyed himself, before he gives up his post.
Having sent down Major Genl Putnam to throw up necessary Works for the Defence of your City, I hope you will co operate with him, and give him every Assistance in your power to expedite so necessary an Operation. I have the Honour to be Sir yr.
